Name: Commission Directive 2005/74/EC of 25 October 2005 amending Council Directive 90/642/EEC as regards the maximum residue levels of ethofumesate, lambda-cyhalothrin, methomyl, pymetrozine and thiabendazole fixed therein (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  plant product;  environmental policy;  deterioration of the environment;  technology and technical regulations
 Date Published: 2005-10-26; 2006-11-21

 26.10.2005 EN Official Journal of the European Union L 282/9 COMMISSION DIRECTIVE 2005/74/EC of 25 October 2005 amending Council Directive 90/642/EEC as regards the maximum residue levels of ethofumesate, lambda-cyhalothrin, methomyl, pymetrozine and thiabendazole fixed therein (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables (1), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (2), and in particular Article 4(1)(f) thereof, Whereas: (1) In accordance with Directive 91/414/EEC, authorisations of plant protection products for use on specific crops are the responsibility of the Member States. Such authorisations are required to be based on the evaluation of effects on human and animal health and influence on the environment. Elements to be taken into account in such evaluations include operator and bystander exposure and impact on the terrestrial, aquatic and aerial environments, as well as impact on humans and animals through consumption of residues on treated crops. (2) Maximum residue levels (MRLs) reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in terms of estimated dietary intake. (3) MRLs for pesticides should be kept under review. They may be changed to take account of new uses, new information and data. (4) MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data. (5) Information on new or changed uses of certain pesticides covered by Directive 90/642/EEC has been notified to the Commission. This concerns ethofumesate, lambda-cyhalothrin, methomyl, pymetrozine and thiabendazole In the case of lambda-cyhalothrin, methomyl and pymetrozine, for which an acute reference (ARfD) dose exists, the acute exposure of consumers via each of the food products that may contain residues of these pesticides has been assessed and evaluated in accordance with the procedures and practices currently used within the European Community, taking account of guidelines published by the World Health Organisation. The opinions of the Scientific Committee for Plants, in particular advice and recommendations concerning the protection of consumers of food products treated with pesticides, have been taken into account. The intake assessment of lambda-cyhalothrin, methomyl and pymetrozine shows, that by setting the MRLs concerned, ARfD will not be exceeded. In the case of ethofumesate and thiabendazol, an assessment of the available information has shown that no ARfD is required and that therefore a short-term assessment is not needed. (6) Therefore it is appropriate to fix new maximum levels for residues of those pesticides. (7) In the light of technological and scientific developments, it may be appropriate to set specific MRLs for products which are relatively new in the Community, such as Papaya and Cassava. The list of examples within the groups specified in Annex I to Directive 90/642/EEC should therefore be amended accordingly. (8) The setting or modification at Community level of provisional MRLs does not prevent the Member States from establishing provisional MRLs for ethofumesate in accordance with Article 4(1)(f) of Directive 91/414/EEC and Annex VI thereto. It is considered that a period of four years is sufficient to permit further uses of the active substance concerned. The provisional MRL should then become definitive. (9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The item papaya is added to Annex I to Directive 90/642/EEC under the category 1(vi) miscellaneous fruit between the items Olives and Passion fruit. The item Cassava is added to Annex I to Directive 90/642/EEC under the category 2(i) root and tuber vegetables between the items Carrots and Celeriac. Article 2 Directive 90/642/EEC is amended as follows: 1. In Annex II, the maximum levels for pesticide residues of ethofumesate, lambda-cyhalothrin, methomyl, pymetrozine, and thiabendazole are replaced by those in Annex I to this Directive. 2. In Annex II, maximum levels for pesticide residues of ethofumesate are added as set out in Annex II to this Directive. Article 3 1. Member States shall adopt and publish, by 26 April 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply these provisions from 27 April 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 25 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2005/48/EC (OJ L 219, 24.8.2005, p. 29). (2) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Regulation (EC) No 396/2005 of the European Parliament and of the Council (OJ L 70, 16.3.2005, p. 1). ANNEX I (1) Groups and examples of individual products to which the MRLs would apply Pymetrozine Lambda-cyhalothrin Ethofumesate (sum of ethofumesate and the metabolite 2,3-dihydro-3,3-dimethyl-2-oxo-benzofuran-5-yl methane sulphonate expressed as ethofumesate) Methomyl/Thiodicarb (sum expressed as methomyl) Thiabendazole 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,05 (2) (3) (i) CITRUS FRUIT 0,3 (3) 5 Grapefruit 0,1 0,5 Lemons 0,2 1 Limes 0,2 1 Mandarins (including clementines and other hybrids) 0,2 1 Oranges 0,1 0,5 Pomelos 0,1 0,5 Others 0,02 (2) 0,05 (2) (ii) TREE NUTS (shelled or unshelled) 0,02 (2) (3) 0,05 (2) 0,05 (2) 0,1 (2) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,02 (2) (3) 0,1 0,2 Apples 5 Pears 5 Quinces Others 0,05 (2) (iv) STONE FRUIT 0,05 (2) Apricots 0,05 (3) 0,2 0,2 Cherries 0,1 Peaches (including nectarines and similar hybrids) 0,05 (3) 0,2 0,2 Plums 0,5 Others 0,02 (2) (3) 0,1 0,05 (2) (v) BERRIES AND SMALL FRUIT 0,02 (2) (3) 0,05 (2) (a) Table and wine grapes 0,2 Table grapes 0,05 (2) Wine grapes 1 (b) Strawberries (other than wild) 0,5 0,05 (2) (c) Cane fruit (other than wild) 0,02 (2) 0,05 (2) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) 0,05 (2) Bilberries Cranberries Currants (red, black and white) 0,1 Gooseberries 0,1 Others 0,02 (2) (e) Wild berries and wild fruit 0,2 0,05 (2) (vi) MISCELLANEOUS 0,02 (2) (3) 0,02 (2) 0,05 (2) Avocados 15 Bananas 5 Dates Figs Kiwi Kumquats Litchis Mangoes 5 Olives Papaya 10 Passion fruit Pineapples Pomegranate Others 0,05 (2) 2. Vegetables, fresh or uncooked, frozen or dry (i) ROOT AND TUBER VEGETABLES 0,02 (2) (3) Beetroot 0,1 (3) Carrots Cassava 15 Celeriac 0,1 Horseradish Jerusalem artichokes Parsnips Parsley root Radishes 0,1 0,5 Salsify Sweet potatoes 15 Swedes Turnips Yam 15 Others 0,02 (2) 0,05 (2) (3) 0,05 (2) 0,05 (2) (ii) BULB VEGETABLES 0,02 (2) (3) 0,05 (2) (3) 0,05 (2) 0,05 (2) Garlic Onions Shallots Spring onions 0,05 Others 0,02 (2) (iii) FRUITING VEGETABLES 0,05 (2) (3) 0,05 (2) (a) Solanacea Tomatoes 0,5 (3) 0,1 0,5 Peppers 1 (3) 0,1 0,2 Aubergines 0,5 (3) 0,5 0,5 Others 0,02 (2) (3) 0,02 (2) 0,05 (2) (b) Cucurbits  edible peel 0,5 (3) 0,1 0,05 (2) Cucumbers Gherkins Courgettes Others (c) Cucurbits-inedible peel 0,2 (3) 0,05 0,05 (2) Melons Squashes Watermelons Others (d) Sweet corn 0,02 (2) (3) 0,05 0,05 (2) (iv) BRASSICA VEGETABLES 0,05 (2) (3) (a) Flowering brassica 0,02 (2) (3) 0,1 Broccoli (including Calabrese) 0,2 5 Cauliflower Others 0,05 (2) 0,05 (2) (b) Head brassica 0,05 (2) 0,05 (2) Brussels sprouts 0,05 Head cabbage 0,05 (3) 0,2 Others 0,02 (2) (3) 0,02 (2) (c) Leafy brassica 1 0,05 (2) 0,05 (2) Chinese cabbage Kale 0,1 (3) Others 0,02 (2) (3) (d) Kohlrabi 0,02 (2) (3) 0,02 (2) 0,05 (2) 0,05 (2) (v) LEAF VEGETABLES AND FRESH HERBS 0,05 (2) (a) Lettuce and similar 1 (3) 1 0,05 (2) (3) Cress Lamb's lettuce Lettuce 2 Scarole (broad-leaf endive) Others 0,05 (2) (b) Spinach and similar 0,02 (2) (3) 0,5 0,05 (2) (3) 2 Spinach Beet leaves (chard) Others (c) Water cress 0,02 (2) (3) 0,02 (2) 0,05 (2) (3) 0,05 (2) (d) Witloof 0,02 (2) (3) 0,02 (2) 0,05 (2) (3) 0,05 (2) (e) Herbs 1 (3) 1 1 (3) 2 Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,02 (2) (3) 0,05 (2) (3) 0,05 (2) 0,05 (2) Beans (with pods) 0,2 Beans (without pods) 0,02 (2) Peas (with pods) 0,2 Peas (without pods) 0,2 Others 0,02 (2) (vii) STEM VEGETABLES (fresh) 0,02 (2) (3) 0,05 (2) (3) 0,05 (2) 0,05 (2) Asparagus Cardoons Celery 0,3 Fennel Globe artichokes Leek 0,3 Rhubarb Others 0,02 (2) (viii) FUNGI 0,02 (2) (3) 0,05 (2) (3) 0,05 (2) (a) Cultivated mushrooms 0,02 (2) 10 (b) Wild mushrooms 0,5 0,05 (2) 3. Pulses 0,02 (2) (3) 0,02 (2) 0,05 (2) (3) 0,05 (2) 0,05 (2) Beans Lentils Peas Others 4. Oilseeds 0,02 (2) 0,1 (2) (3) 0,05 (2) Linseed Peanuts 0,1 Poppy seed Sesame seed Sunflower seed Rape seed Soya bean 0,1 Mustard seed Cotton seed 0,05 (3) 0,1 Others 0,02 (2) (3) 0,05 (2) 5. Potatoes 0,02 (2) (3) 0,02 (2) 0,05 (2) (3) 0,05 (2) Early potatoes 0,05 (2) Ware potatoes 15 6. Tea (dried leaves and stalks, fermented or other-wise, Camellia sinensis) 0,1 (2) (3) 1 0,1 (2) (3) 0,1 (2) 0,1 (2) 7. Hops (dried), including hop pellets and unconcentrated powder 5 (3) 10 0,1 (2) (3) 10 0,1 (2) (1) For the ease of the reader the changed MRL values are indicated as underlined. (2) Indicates lower limit of analytical determination. (3) Indicates that the maximum residue level has been established provisionally in accordance with Article 4(1)(f) of Directive 91/414/EEC. ANNEX II Pesticide residue and maximum residue level (mg/kg) Groups and examples of individual products to which the MRLs would apply Ethofumesate (sum of ethofumesate and the metabolite 2,3-dihydro-3,3-dimethyl-2-oxo-benzofuran-5-yl methane sulphonate expressed as ethofumesate) 8. Spices 0,5 (1) Cumin seed Juniper seed Nutmeg Pepper, black and white Vanilla pods Others (1) Indicates that the maximum residue level has been established provisionally in accordance with Article 4(1)(f) of Directive 91/414/EEC.